Title: To George Washington from the Board of War, 20 March 1780
From: Board of War
To: Washington, George


          
            Sir
            War Office [Philadelphia] March 20th 1780.
          
          The board do themselves the honor to inclose copies of some letters which they have recd on the subject of the Supplies of the Army. They are exceedingly concerned that the prospects from some of them, are so unpromising. And are much alarmed for the consequences; nor can they conjecture what may be the event, unless the late regulations in the finances produce a favorable change in our Circumstances.
          At this place there are only about one hundred barrels of Flour—& four hundred barrels have lately been sent on—the board have also contracted with Genl Dickinson for 150 barrels of flour, & 2500 bushels of Indian corn to be delivered at Trenton within ten days.
          The board are unacquainted with the prospects of Col. Blaine, but imagine his dependence is chiefly on the Supplies which he expects from the States in Virtue of the late requisition of Congress. I have the honor to be With the highest respect Yr Excellencys Most Obed. Sert.
          
            by ord. of the board.Ben Stoddert Secy
          
        